Citation Nr: 9913325	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  97-25 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for recurrent sacroiliac 
strain with associated degenerative arthritis of the 
lumbosacral spine, currently evaluated as 20 percent, to 
include the issue of entitlement to an extraschedular rating 
under 38 C.F.R. § 3.321 (1998).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from August 1942 to November 
1945 and from December 1945 to August 1954.  

By rating decision in July 1977, service connection was 
granted for recurrent sacroiliac strain with associated 
degenerative arthritis of the lumbosacral spine with an 
evaluation of 20 percent.  In March 1997, the veteran filed a 
claim for an increased rating for a back disability.  This 
appeal arises from the May 1997 rating decision from the 
Huntington, West Virginia Regional Office (RO) that denied 
the veteran's claim for an increased rating for recurrent 
sacroiliac strain with associated degenerative arthritis.  A 
Notice of Disagreement was filed in June 1997 and a Statement 
of the Case was issued in July 1997.  A substantive appeal 
was filed in August 1997 with a request for a hearing before 
a Member of the Board in Washington, D.C.  In writing in 
March 1999, the veteran canceled his request for a hearing.


FINDINGS OF FACT

1.  The veteran's claim for a rating in excess of 20 percent 
for recurrent sacroiliac strain with associated degenerative 
arthritis of the lumbosacral spine is plausible, and all 
relevant evidence necessary for an equitable disposition of 
the appeal has been obtained by the RO.

2.  The symptoms of the veteran's recurrent sacroiliac strain 
with associated degenerative arthritis of the lumbosacral 
spine do not demonstrate a severe disability.

3.  The veteran's service-connected recurrent sacroiliac 
strain with associated degenerative arthritis of the 
lumbosacral spine does not markedly interfere with the 
veteran's employment or result in frequent periods of 
hospitalization.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for recurrent sacroiliac strain with associated 
degenerative arthritis of the lumbosacral spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, including §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5289, 5292, 5295 (1998). 

2.  The criteria for referral of the veteran's claim to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for an extra-schedular evaluation have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. 
§ 3.321(b)(1) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

By rating action in July 1977 service connection was granted 
for recurrent sacroiliac strain with associated degenerative 
arthritis of the lumbosacral spine.

In March 1997, the veteran filed a claim for an increased 
rating for his service connected back disability including a 
pinched nerve.

On a VA examination in May 1997, the veteran reported that he 
was a retired contractor.  He complained of lower back pain 
radiating anteriorly to the stomach and down to both legs.  
The pain was not constant.  It was increased with bending, 
heavy lifting, walking more than one mile, or climbing more 
than eight steps.  Sitting did not hurt him but rain and cold 
weather aggravated the pain.  The veteran indicated that 
sometimes he had foot numbness and pins and needles for which 
he had seen a neurologist and had a diagnosis of left 
peroneal entrapment neuropathy, and rule out peripheral 
neuropathy due to alcohol.  He suffered a fracture of the 
right hip and had a prosthesis placed in his right hip.  He 
stated he could not work because of the pain in the back by 
the end of the day.  On examination, the right leg was 
shorter than the left leg by two centimeters.  The veteran 
walked with a limp; however, his posture and his spine were 
straight.  There was no scoliosis present.  The musculature 
of the back was normal.  There were no spasms noted.  The 
painless range of motion of the lumbar spine was forward 
flexion 80 degrees, backward extension 30 degrees, left 
lateral flexion 30 degrees, right lateral flexion 30 degrees, 
rotation to the left 40 degrees, rotation to the right 40 
degrees.  There was no current pain on motion.  The patella 
reflexes were 2+ and equal.  The x-rays showed degenerative 
changes manifested by narrowing of the intervertebral disk 
spaces and hypertrophic spurring of the vertebral bodies.  
There was no evidence of compression fracture or 
spondylolisthesis.  The diagnoses included lumbosacral strain 
with degenerative arthritis of the lumbosacral spine.  

By rating action of May 1997, the evaluation of the veteran's 
recurrent sacroiliac strain with associated degenerative 
arthritis of the lumbosacral spine, which was currently 20 
percent, was continued.  It was additionally determined that 
the evidence did not show marked interference with employment 
or frequent periods of hospitalization attributable to the 
service connected low back disability so as to render 
impractical the application of the regular schedular 
standards.  The current appeal to the Board arises from this 
decision.  

A VA outpatient record from July 1997 indicates that the 
veteran requested a "slip" to be off from work.  He was 
then seen by a physician.  He requested a statement 
confirming that the physician advised him to rest on account 
of back pain.  The physician indicated that without the 
veteran's chart, he could not recall what instructions he had 
given to him.  The veteran was advised to get his chart.  The 
assessment was back pain and degenerative joint disease, 
stable.  

VA outpatient treatment records from July 1996 to October 
1997 were entered into the claims folder.  Records prior to 
May 1997 do not contain any information concerning the back.  
When seen in May 1997, he denied any back pain.  He was 
assessed as having peroneal entrapment neuropathy and 
peripheral neuropathy secondary to alcoholism.  In August 
1997, electrodiagnostic studies were conducted.  They were 
abnormal, revealing evidence of a moderately severe 
sensorimotor axonal polyneuropathy affecting the upper and 
lower extremities.  In October 1997, the veteran was 
hospitalized for congestive heart failure.  There was also a 
question of lymphoma.  In November 1997, the veteran was 
hospitalized; the final diagnoses were congestive heart 
failure, secondary to cardiomyopathy; history of 
leukocytosis, probably myelodysplasia per hematology; history 
of alcohol abuse leading to damage to the liver as well as 
the heart; mild renal insufficiency and history of atrial 
flutter/fibrillation.  

On a VA outpatient record from January 1998, the veteran 
complained of stinging and burning in both lower extremities 
from approximately October 1997.  The impression was mild to 
moderate symptoms of small fiber neuropathy.  It was 
indicated that the veteran might have superimposed left SI 
radiculopathy.  It was additionally indicated that it might 
be neuropathy secondary to renal insufficiency.  When seen in 
January 198, the impression was neuropathy, neuropathic pain, 
"polyminimyoclonus" and questionable Tegretol toxicity.  
When seen in April 1998, his paresthesias were noted to be 
likely due to generalized neuropathy.

On a VA examination in October 1998, the veteran complained 
of constant pain in the lower part of his back.  It was 
aggravated by lifting or sometimes with bending.  Standing 
for more than one-half hour or walking more than one block 
caused pain in the lower back.  He was able to walk more than 
one block and the pain extended to both legs.  He was unable 
to take a shower because of stretching back and he usually 
had to sit down.  He had been unemployed for the past year.  
He used to install vinyl siding.  He quit working because of 
back pain.  He stated that a sudden twist or lifting more 
than fifteen pounds caused him severe spasms that lasted for 
several hours.  These flare ups were not too often, because 
the veteran tried to prevent aggravation of his back.  The 
veteran complained of weakness and fatigability secondary to 
muscle spasms in his lower back.  At time of flareups, he 
stated, he was unable to do any useful activities until the 
spasms had subsided.

On examination, the veteran gait was wide.  He was limping 
and walking favoring his right side.  He was able to walk a 
few steps with tiptoes and heel.  Sensories in both lower 
extremities were 3/5.  No evidence of radiculopathy was 
noted.  The knee jerks were bilaterally equal 2+ and ankle 
jerks were also bilaterally equal at 2+ on a scale of 0-4.  
Straight raising leg up to 40 degrees caused pain in the 
lower lumbar spine on both sides.  The range of motion of the 
lumbar spine revealed forward flexion to be painless from 0-
70 degrees and from 70-85 was painful.  Backward extension 
was to 25 degrees and from 25-30 degrees was painful.  
Lateral flexion right was to 25 degrees and from 25-30 was 
painful, left was the same.  Right and left rotation was 20 
degrees and from 20-30 degrees was painful.  The veteran was 
asked to do forward extension several times.  He showed a 
sign of pain and fatigability and range of motion was re-
evaluated and forward flexion was 60 degrees and from 60-70 
degrees was painful.  Backward extension was to 20 degrees 
and from 20-30 degrees was painful.  Lateral flexion and 
rotation remained unchanged.  During exercise the veteran 
showed evidence of excess fatigability, but had no evidence 
of incoordination.  As stated above, the ranges of motion due 
to these factors were reduced.  The x-rays showed severe 
degenerative changes of the lumbar spine.  The diagnoses 
included chronic lumbosacral strain with severe degenerative 
arthritis of the lumbosacral spine with limitation of range 
of motion.

II.  Analysis

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

By rating action in July 1977, service connection was awarded 
for recurrent sacroiliac strain with associated degenerative 
arthritis of the lumbosacral spine; a 20 percent rating was 
assigned from May 1977 under Diagnostic Codes (DC) 5295-5003 
of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected lumbosacral strain is rated 
under the provisions of 38 C.F.R. Part 4 Diagnostic Code 
5295.  Under this code, a 20 percent rating may be assigned 
for muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating may be assigned where there is listing of whole spine 
to opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion.  A 40 percent disability 
rating is the maximum allowable under this Diagnostic Code.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998). 

Under Diagnostic Code 5289, favorable ankylosis of the lumbar 
spine merits a 40 percent rating, while a 50 percent rating 
is assigned for unfavorable ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5289 (1998).  Under Diagnostic Code 5292, 
moderate limitation of motion of the lumbar spine warrants a 
20 percent rating while a 40 percent rating is assigned for 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (1998).  

The medical evidence in this case indicates that the veteran 
is not entitled to a 40 percent rating under Diagnostic Codes 
5289, 5292, or 5295.  During the VA examination in May 1997, 
the veteran's posture and spine were straight, no spasm was 
noted and the painless range of motion of the lumbar spine 
was forward flexion 80 degrees, backward extension 30 
degrees, left lateral flexion 30 degrees, right lateral 
flexion 30 degrees, rotation to the left 40 degrees, rotation 
to the right 40 degrees.  On the VA examination in October 
1998, the veteran complained of muscle spasm during flareups.  
The range of motion when fatigued was forward flexion was 60 
degrees and from 60-70 degrees was painful.  Backward 
extension was to 20 degrees and from 20-30 degrees was 
painful.  Lateral flexion right was to 25 degrees and from 
25-30 was painful, left was the same.  Right and left 
rotation was 20 degrees and from 20-30 degrees was painful.  
Lateral flexion right was to 25 degrees and from 25-30 was 
painful, left was the same.  Right and left rotation was 20 
degrees and from 20-30 degrees was painful.  There was no 
evidence of incoordination.  

As the veteran was examined during a time of excess 
fatigability at the October 1998 VA examination, the 
considerations set forth in 38 C.F.R. §§ 4.40, 4.45, as 
required by DeLuca v. Brown, 8 Vet. App. 202 (1995), have 
been taken into account in evaluating the veteran's claim for 
an increased rating.  Additionally, there is no evidence in 
this case that the veteran's neurological complaints are 
related to his service connected recurrent sacroiliac strain 
with associated degenerative arthritis of the lumbar spine.  
At the May 1997 VA examination, the veteran indicated he had 
a diagnosis of left peroneal entrapment neuropathy, rule out 
peripheral neuropathy due to alcohol.  The VA outpatient 
record indicates that the veteran may have superimposed left 
SI radiculopathy.  Subsequent examinations did not carry 
forth this assessment.  In any case, during the most recent 
VA examination, no evidence of radiculopathy was noted.  In 
summary, the preponderance of the evidence clearly 
establishes that the symptoms do not meet the criteria for an 
increased rating.

Consideration has also been given to whether an 
extraschedular rating is in order.  The regulations provide 
as follows:

Ratings shall be based as far as 
practicable, upon the average impairments 
of earning capacity with the additional 
proviso that the Secretary shall from 
time to time readjust this schedule of 
ratings in accordance with experience.  
To accord justice, therefore, to the 
exceptional case where the schedular 
evaluations are found to be inadequate, 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, upon field station submission, 
is authorized to approve on the basis of 
the criteria set forth in this paragraph 
an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability or 
disabilities.  The governing norm in 
these exceptional cases is: A finding 
that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the 
regular schedular standards.

38 C.F.R. § 3.321(b)(1) (1998).

The veteran has indicated that he was unable to work due to 
his back disability.  In the May 1997 rating decision and the 
July 1997 statement of the case, the RO addressed the issue 
of entitlement to an extraschedular evaluation for service 
connected recurrent sacroiliac strain with associated 
degenerative arthritis of the lumbar spine.  The RO 
determined that the veteran's history and symptoms failed to 
meet the "exceptional or unusual disability picture" 
threshold.

The Board finds no reason for upsetting the RO's 
determination.  There is no evidence that the veteran's 
service-connected disability requires him to undergo frequent 
periods of hospitalization, or, indeed, any hospitalization.  
VA outpatient and hospitalization records show treatment for 
congestive heart failure, secondary to cardiomyopathy, peptic 
ulcer disease, and diverticulosis.  Additionally, there is 
evidence that the veteran has arthritis of the cervical spine 
and a right hip prosthesis.  While the veteran indicated that 
he was advised to stop working due to his back disability, 
there is no evidence of this in the record.  Consequently, 
the Board finds that an "exceptional or unusual disability 
picture" does not exist.


ORDER

Entitlement to a rating in excess of 20 percent for recurrent 
sacroiliac strain with associated degenerative arthritis of 
the lumbosacral spine, and to an extraschedular rating under 
38 C.F.R. § 3.321 (1998), is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

